United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
U.S. POSTAL SERVICE, PHILADELPHIA
NETWORK DISTRIBUTION CENTER,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Michael D. Overman, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0101
Issued: December 15, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 29, 2020 appellant, through counsel, filed a timely appeal from a May 26, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
Appellant submitted additional evidence to OWCP following the May 26, 2020 decision. However, the Board’s
Rules of Procedures provides: “The Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for
the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective March 20, 2019, as he no longer had
disability or residuals causally related to his accepted September 26, 2017 employment injury; and
(2) whether appellant has met his burden of proof to establish continuing disability or residuals
causally related to his accepted September 26, 2017 employment injury on or after
March 20, 2019.
FACTUAL HISTORY
On September 28, 2017 appellant, then a 70-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that, on September 26, 2017, he sustained injuries to the right hip and
buttocks when an all-purpose container struck his left hip and he fell on his right hip, while in the
performance of duty. He stopped work on that date.
A November 6, 2012 magnetic resonance imaging (MRI) scan of appellant’s lumbar spine
interpreted by Dr. Thomas Chayapruks, a Board-certified diagnostic radiologist, revealed
advanced multilevel degenerative changes, most severe at L2-3 and L4-5.
A September 27, 2017 MRI scan of appellant’s hips, interpreted by Dr. Antoni J. Parellada,
a Board-certified diagnostic radiologist, revealed end-stage left hip joint osteoarthritis with
subchondral marrow edema and diffuse maceration of the labrum and moderate right hip joint
osteoarthritis.
In October 13, 2017 reports, Dr. Christopher Selgrath, Board-certified in orthopedic
surgery, noted that he had treated appellant over the years for osteoarthritis of the left hip. He
explained that appellant’s condition was worsened by the work-related accident of September 26,
2017, and that appellant had an acute aggravation of preexisting osteoarthritis of the left hip and
joint with new acute disc injury of the lumbar spine. Dr. Selgrath’s diagnoses included: primary
osteoarthritis of the left hip; contusion of left hip, initial encounter; strain of lumbar region, initial
encounter; and left hip pain. He noted that there appeared to be no acute edema soft tissue
abnormality on the left hip MRI scan and that appellant had a mild-to-moderate contusion, with
an anticipated full recovery within four to six weeks. Dr. Selgrath explained that appellant’s
computerized tomography (CT) and MRI scans were consistent with preexisting end-stage
degenerative joint disease of the left hip, which could have flared up due to temporary aggravation
by the recent trauma; however, he indicated that he did not believe the work-related injury had
anything to do with causing the abnormalities or contributing to any further damage.
A November 3, 2017 MRI scan of the lumbar spine, read by Dr. Joel Swartz, a Boardcertified diagnostic radiologist, demonstrated disc desiccation with disc bulging in the lumbar
spine, facet arthritis and neuroforaminal stenosis, posterior ligamentous thickening resulting in
severe-to-critical canal stenosis at L2-3, no fracture, dislocation, or focal disc herniation, and
borderline congenital stenosis.
On November 20, 2017 OWCP accepted the claim for temporary aggravation of unilateral
primary osteoarthritis of the left hip, contusion of the left hip, and lumbar spine strain. It paid
appellant compensation for disability from work on the supplemental rolls from November 11,
2017 to June 8, 2018.
2

In a March 1, 2018 report, Dr. Laura Ross, an attending osteopathic Board-certified
orthopedic surgeon, provided a detailed history of the September 26, 2017 employment injury.
She noted that appellant had back issues in 2012, left hip issues since 2015, and that at the time of
the September 26, 2017 employment incident he was scheduled to undergo left hip replacement
surgery. Dr. Ross diagnosed left hip osteoarthritis and contusion, lumbar spine sprain/strain,
lumbar spine disc herniations, thoracolumbar radiculopathy, and lumbar radiculopathy. She
opined that the conditions were a direct result of the work incident. Dr. Ross explained that,
although the claimant had a history of previous disc herniation at L2 -3 and L4-5, the conditions
were exacerbated by the work incident. She explained that she had compared the MRI scans from
2012 and 2017, and there was objective worsening of the disc herniations at these levels in addition
to worsening disc degeneration at L1-2, L3-4, and L5-S1. Dr. Ross further explained that the
work-related incident involved the impact and the trauma of being struck by a power jack on the
left side, causing appellant to fall on a concrete floor on his right side from a standing position,
which led to worsening of the underlying disc herniations and overall disc degeneration of the
lumbar spine that was objectively demonstrated on the MRI scans performed prior to and following
the incident. She noted that appellant had new complaints of persistent and severe pain in the left
leg, left lateral thigh, left buttock region, and radiation of symptoms down the left leg and into the
lower leg and foot. Dr. Ross indicated that, although appellant had underlying degenerative joint
disease of the left hip and was already scheduled to undergo a left hip replacement prior to his
injury, “his symptoms are not typical to symptoms of degenerative joint disease and are not
attributed to the underlying condition.” She opined that the “aforementioned injuries can be
directly attributed to the work-related incident that occurred on September 26, 2017.” Dr. Ross
explained that she relied upon objective medical evidence, including multiple diagnostic studies
of the lumbar spine, pelvis, and hips, correlated by her own physical examinations, which were
consistent with appellant’s description of the injury.
An April 17, 2018 electromyography (EMG) scan interpreted by Dr. Brad Tinkelman,
Board certified in neurology, revealed ongoing left L4-5 radiculopathy and underlying sensory
motor neuropathy, likely due to age and wear.
On October 1, 2018 OWCP referred appellant to Dr. Robert F. Draper, a Board-certified
orthopedic surgeon for a second opinion evaluation to determine the status of appellant’s accepted
conditions. Dr. Draper was also asked to address whether appellant had preexisting left hip
osteoarthritis, L2-3, L4-5 lumbar disc pathology, with left lower extremity radiculitis, which were
caused or temporarily/permanently aggravated by the accepted employment injury.
In an October 26, 2018 report, Dr. Draper noted appellant’s history of injury and medical
treatment. He concluded that appellant’s accepted medical conditions from the September 26,
2017 employment injury had resolved. Dr. Draper explained that the work injury did not produce
a permanent aggravation of the preexisting degenerative disc disease of the lumbar spine or the
underlying osteoarthritis of the left hip. He noted that his opinion was based upon his review of
imaging studies which did not show any evidence of fracture or dislocation, and no traumatic
pathology. Dr. Draper opined that “[a]ll of the pathology evidence on the imaging studies are
preexisting conditions. It is my opinion that the preexisting conditions are not materially worsened
by this accident.” He explained that appellant had a temporary aggravation of the preexisting
conditions of the low back and the left hip, which would last two to four weeks, at most six months,
and not years. Dr. Draper advised that any discomfort in these areas lasting longer than six months
was due to preexisting conditions, not the employment injury, and that appellant’s degenerative
3

conditions had returned to the preinjury level according to the pathology documented on the
imaging studies.
In a November 1, 2018 report, Dr. Ross reiterated that appellant suffered from a series of
degenerative conditions to the spine at the L2-3 and L4-5 levels, as well as degenerative joint
disease to the left hip, which were materially worsened by the accepted work injury of
September 26, 2017. She opined that the work injury caused a permanent aggravation of the
underlying disc and left hip conditions. Dr. Ross noted that appellant had been off work since
November 11, 2017, and was permanently unable to return to work.
OWCP determined that there was a conflict in the medical opinion evidence between
Dr. Ross, the attending physician, and Dr. Draper, OWCP’s referral physician, regarding the status
of his employment-related conditions. It referred appellant, the case record, and a statement of
accepted facts (SOAF) to Dr. Joseph Jelen, a Board-certified orthopedic surgeon, for an impartial
medical examination. Dr. Jelen was specifically asked to address whether appellant had residuals
of the accepted September 26, 2017 employment injury, whether appellant had preexisting left hip
osteoarthritis and degenerative disc disease at L2-3 and L4-5, with left lower extremity
radiculopathy, and whether appellant’s September 26, 2017 employment injury contributed to the
additional diagnoses by cause, temporary or permanent aggravation.
In a January 8, 2019 report, Dr. Jelen, the impartial medical examiner (IME), noted
appellant’s history of injury and medical treatment and provided physical examination findings.
He noted appellant’s accepted diagnoses of temporary aggravation of unilateral primary
osteoarthritis of the left hip, contusion of the left hip, and strain of the lumbar spine. Dr. Jelen
related that appellant had no residuals of the September 26, 2017 employment injury. He opined
that appellant had recovered from his hip contusion, and hip and lumb ar strains. Dr. Jelen also
noted “present symptoms, based on objective evidence and record review over present preexisting
conditions.” He explained that radiculopathy was present and appellant was a candidate for a hip
replacement prior to the injury. Dr. Jelen opined that the work injury did not worsen the condition
and explained that the MRI scan after the November 3, 2017 accident showed “no marrow edema
to suggest contusion,” there was no mention of disc herniation, and all discs were described as
bulging, which was a chronic condition. He noted the April 17, 2018 EMG showed ongoing left
L4-5 lumbar radiculopathy that was not described as acute. Dr. Jelen opined that any aggravation
was temporary and had resolved. He further opined that appellant had returned to his preinjury
level and any residual symptoms were from the progression of his preexisting condition. Dr. Jelen
noted that appellant might need ongoing pain care for conditions unrelated to the work injury and
opined that appellant had reached maximum medical improvement (MMI). He advised that
appellant had no limitations as a result of the work injury and explained that appellant’s limitations
were secondary to his preexisting severe arthritis of the left hip that would require hip replacement.
On January 24, 2019 OWCP requested clarification from Dr. Jelen, noting that his report
was unclear as to when the work-related temporary aggravation of appellant’s left hip osteoarthritis
had resolved.
In a February 4, 2019 addendum report, Dr. Jelen noted that Dr. Selgrath in his October 13,
2017 report advised that appellant had a mild-to-moderate hip contusion with no acute edema or
soft tissue abnormality on the MRI scan and that full recovery was anticipated in four to six weeks.
He advised that the aggravation had resolved by October 26, 2018, based on the report of
4

Dr. Draper, who examined appellant on that date and found no work injury-related residuals, and
based on his assessment of appellant.
In a February 12, 2019 notice, OWCP advised appellant that it proposed to terminate his
wage-loss compensation and medical benefits, as he no longer had disability or residuals causally
related to his accepted September 26, 2017 employment injury. It explained that the special weight
of the medical opinion evidence rested with the opinion of Dr. Jelen, the IME. OWCP provided
appellant 30 days to submit evidence or argument challenging the proposed termination action.
No response was received.
By decision dated March 19, 2019, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective March 20, 2019, as he no longer had disability or residuals causally
related to his accepted September 26, 2017 employment injury.
On March 28, 2019 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. Subsequently, on April 16, 2019,
counsel for appellant provided a report from Dr. Ross who noted that she “identified deficiencies
in the opinion of the referee examiner.”
In an April 8, 2019 report, Dr. Ross discussed the report from Dr. Draper, OWCP’s referral
physician. She noted that Dr. Draper advised that he saw “no evidence of permanent aggravation
of the preexisting conditions based on the fact that the imaging studies do not show any evidence
of fracture dislocation, no traumatic pathology at all. All the pathology evident in these imaging
studies are preexisting conditions. It is my opinion that the preexisting conditions are not
materially worsened by this accident.” Dr. Ross indicated that Dr. Draper was “just going by the
studies alone.” She explained that “to fully evaluate this patient, one needs to not only look at the
objective imaging studies, but also to listen to the subjective complaints of the patient and do a
physical examination of the patient and put this all together to determine whether or not the patient
has had traumatic injury.” Dr. Ross also noted that Dr. Draper found that appellant had a
temporary aggravation of the preexisting conditions for the low back and left hip that would last
two to four months and at most six months, but would not last years, and that any discomfort in
these areas lasting longer than six months would be due to the preexisting conditions and not the
accident. However, she explained that “Dr. Draper is surmising based on no speciﬁc evidence or
any documentation that I have ever read. I ﬁnd that this is a generalized statement and does not
apply to this patient and should not be used in this case.”
Dr. Ross also discussed the report of Dr. Jelen, the IME, and noted that he reviewed all of
the studies, evaluated the patient, and opined that the work injury did not contribute to the
underlying radiculopathy, the hip arthritis, or the degenerative disc disease. However, she noted
that Dr. Jelen found no marrow edema on the November 3, 2017 MRI scan, while this was clearly
untrue. Dr. Ross noted that her report dated March 1, 2018, discussed the subchondral marrow
edema revealed by the September 27, 2017 MRI scan of the left hip. She indicated that it appeared
that Dr. Jelen did not review both the 2012 and 2017 MRI scans. Dr. Ross explained that appellant
had previously noted disc herniations at L2-3 and L4-5, but upon reviewing the more recent
November 3, 2017 MRI scan of the spine, which was post trauma, there was an exacerbation of
those disc herniations. She advised that this was evidence on objective testing that showed that
there had been injury as a result of the work incident. Dr. Ross also noted that Dr. Jelen in his
February 4, 2019 addendum clarified that the aggravation of the preexisting degenerative disc
disease had ceased by October 26, 2018, which was the date appellant was examined by
5

Dr. Draper. However, she indicated that Dr. Jelen’s opinion was arbitrary and did not make any
medical sense because he did not evaluate the patient on October 26, 2018. Dr. Ross referred to
her March 1, 2018 report, noting that she found injury to appellant’s left hip and low back, as well
as radiculopathy down his left leg, as a result of the accident at work. She also noted that appellant
currently had symptoms which were not present prior to the work-related injury, including
shooting pain down his left leg that changed with different movements and complaints of persistent
and severe pain in the left leg, left lateral thigh, and left buttock region, and radiation of symptoms
down left leg and into the lower leg and foot. Dr. Ross opined that these persistent symptoms were
related to a permanent aggravation of his low back and left hip underlying pathology due to the
work injury. She advised that “it is imperative that you take another look at this case and reevaluate
the facts, including the ﬁndings of an exacerbation of the disc herniations in the lumbar spine and
the marrow edema in the left hip.”
A telephonic hearing was held on July 25, 2019.
By decision dated October 9, 2019, OWCP’s hearing representative affirmed the
March 19, 2019 termination decision, finding that OWCP had met its burden of proof. However,
she remanded the case for further development of the issue as to whether appellant had continuing
employment-related disability or residuals. The hearing representative determined that OWCP
should undertake further development of the medical evidence, to include providing the IME,
Dr. Jelen, with a copy of Dr. Ross’ April 8, 2019 report and the additional evidence received from
appellant.
On October 15, 2019 OWCP noted that it had received an April 8, 2019 report from
Dr. Ross disagreeing with the report of Dr. Jelen. It requested that Dr. Jelen review the report and
the additional medical records and treatment notes from February 21 through September 6, 2019,
and provide an addendum with regard to whether they altered his opinion.
Dr. Jelen provided an October 21, 2019 addendum. With regard to Dr. Ross’ comments
relative to Dr. Draper’s report, he noted that Dr. Ross inaccurately stated that Dr. Draper reached
his conclusions by reviewing the studies alone. Dr. Jelen noted that Dr. Draper’s report noted
subjective complaints and documented extensive physical examination findings. With regard to
Dr. Ross’ comments regarding his own report, Dr. Jelen noted that Dr. Ross inaccurately stated
that he found no marrow edema on the November 3, 2017 MRI scan of the lumbar spine and that
he did not mention the bone marrow edema revealed in the September 27, 2017 MRI scan of the
hip and pelvis. He noted that the November 3, 2017 MRI scan of the lumbar spine indicated no
bone marrow to suggest contusion. Dr. Jelen also related that he had clearly reported the bone
marrow edema of the hip and pelvis from the September 27, 2017 MRI scan and explained that it
was from “end stage left hip joint osteoarthritis” and chronic arthritis, and did not represent an
acute finding. Dr. Ross opined that the change in appellant’s condition revealed by comparison of
the November 11, 2012 and November 3, 2017 MRI scans of the spine was the result of an
exacerbation caused by trauma from the work injury. However, Dr. Jelen opined, “this cannot be
substantiated. This can occur, as degenerative changes evolve.”
In a November 25, 2019 de novo decision, OWCP found that appellant’s medical benefits
and wage-loss compensation remained terminated effective March 20, 2019.
In a letter dated December 5, 2019, counsel for appellant requested a hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on March 13, 2020.
6

OWCP received an April 9, 2018 report from Dr. Douglas Diorio, Board-certified in family
medicine, who noted appellant’s history of injury and diagnosed chronic pain syndrome, other
intervertebral lumbar disc displacement, lumbosacral radiculopathy, and neuralgia/neuritis.
Dr. Diorio recommended interventional therapy, pain management, nerve conduction studies of
the bilateral lower extremities, and a series of epidural steroid injections.
OWCP received a copy of a September 26, 2017 emergency room report indicating that
appellant was admitted after being struck by a mail bin at work.
By decision dated May 26, 2020, OWCP’s hearing representative affirmed the
November 25, 2019 decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.4 After it has determined that an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment. 5 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.6
The right to medical benefits f or an accepted condition is not limited to the period of
entitlement for disability compensation.7 To terminate authorization for medical treatment, OWCP
must establish that appellant no longer has residuals of an employment-related condition which
require further medical treatment. 8
Section 8123(a) of FECA provides in pertinent part: “if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”9 In situations where
there exist opposing medical reports of virtually equal weight and rationale and the case is referred
to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well-rationalized and based upon a proper factual background, must be
given special weight. 10
4

See M.E., Docket No. 20-0877 (issued August 2, 2021); D.G., Docket No. 19-1259 (issued January 29, 2020);
S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
5

See R.P., Docket No. 17-1133 (issued January 18, 2018); Jason C. Armstrong, 40 ECAB 907 (1989); Charles E.
Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37 ECAB 541 (1986).
6

M.C., Docket No. 18-1374 (issued April 23, 2019); Del K. Rykert, 40 ECAB 284, 295-96 (1988).

7

A.G., Docket No. 19-0220 (issued August 1, 2019); A.P., Docket No. 08-1822 (issued August 5, 2009); T.P., 58
ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005). Furman G. Peake, 41 ECAB 361, 364 (1990).
8

See A.G., id.; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002).

9

5 U.S.C. § 8123(a).

10

D.M., Docket No. 18-0746 (issued November 26, 2018); R.H., 59 ECAB 382 (2008); James P. Roberts, 31 ECAB
1010 (1980).

7

ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective March 20, 2019.
OWCP properly determined that there was a conflict in the medical opinion evidence
regarding employment-related residuals and referred appellant, pursuant to section 8123(a) of
FECA (5 U.S.C. § 8123(a)), to Dr. Jelen for an impartial medical examination and an opinion on
the matter as to whether appellant had residuals of the accepted conditions of lumbar strain, left
hip contusion and temporary aggravation of primary osteoarthritis of the left hip, and whether
appellant’s preexisting left hip osteoarthritis and degenerative disc disease at L2-3 and L4-5, with
left lower extremity radiculopathy, were temporarily or permanently aggravated by the accepted
employment injury. The Board finds, however, that the IME’s opinion is not sufficiently
rationalized to constitute the special weight of the medical opinion evidence.11
Dr. Jelen failed to provide an adequate medical rationale to explain how he determined that
all of appellant’s accepted conditions had resolved by October 26, 2018. He cited Dr. Draper’s
prior opinions, but did not offer his own opinion, based upon the entire medical record and specific
findings from his own medical evaluation, which explained that appellant no longer had residuals
of the accepted lumbar strain, left hip contusion, and temporary aggravation of unilateral left hip
primary osteoarthritis. The Board has held that a medical report is of limited probative value
regarding a given medical matter if it does not contain medical rationale explaining that matter. 12
The Board, therefore, finds that the IME report is insufficient to meet OWCP’s burden of proof to
terminate appellant’s wage-loss compensation and medical benefits for the accepted conditions.
The Board finds that Dr. Jelen’s reports were not sufficiently rationalized to constitute the
special weight of the medical evidence. 13 OWCP therefore did not meet its burden of proof to
terminate appellant’s wage-loss compensation and medical benefits.
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective March 20, 2019.14

11

Id.

12

See T.T., Docket No. 18-1054 (issued April 8, 2020); Y.D., Docket No. 16-1896 (issued February 10, 2017).

13

Supra note 10

14

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

8

ORDER
IT IS HEREBY ORDERED THAT the May 26, 2020 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: December 15, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

